Citation Nr: 0300791	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  98-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a back disorder.  

3.  Entitlement to an evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with dysthymic 
disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for Raynaud's Disease.

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for hypertension, whether new and material 
evidence has been submitted to reopen a claim of 
entitlement to service connection for a back disorder, and 
entitlement to an initial evaluation in excess of 10 
percent for Raynaud's Disease.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service in excess of 15 years, 
including from October 1972 to July 1975 and from June 
1987 to March 1990.  His claim comes before the Board on 
appeal from October 1997, October 1999, July 2000 and 
August 2000 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California. 

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the 
issues of entitlement to service connection for 
hypertension, whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder, and entitlement to an 
initial evaluation in excess of 10 percent for Raynaud's 
Disease.  When the Board completes this development, it 
will notify the veteran as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23 2002) (to be 
codified at 38 C.F.R. § 20.903).  The Board will then wait 
for, and review, a response to the notice and, thereafter, 
prepare a separate decision addressing these issues. 

With regard to the remaining issue, the Board notes that 
there is some question in the record as to whether the 
veteran properly perfected his appeal of the RO's denial 
of entitlement to an evaluation in excess of 50 percent 
for PTSD with dysthymic disorder.  In a rating decision 
dated July 2000, the RO denied the veteran entitlement to 
this benefit, and in a VA Form 9 (Appeal to Board of 
Veterans' Appeal) received in November 2000, the veteran 
initiated an appeal of the RO's decision.  The RO 
responded by issuing a statement of the case in March 
2001.  Thereafter, the RO did not receive any other 
correspondence from the veteran or his representative 
until May 2002, when the representative submitted a VA 
Form 646 (Statement of Accredited Representation in 
Appealed Case), which noted "Increased from 50% to 70% for 
Post Traumatic Stress Disorder" as an issue on appeal.  
Despite the foregoing and for the reason that follows, the 
Board accepts the submissions of the veteran and his 
representative as sufficient to perfect an appeal of the 
RO's July 2000 rating decision denying an evaluation in 
excess of 50 percent for PTSD with dysthymic disorder.  
See 38 C.F.R. §§ 20.202, 20.203 (2002).

On the same day the RO sent the veteran a letter notifying 
him that he had been denied an evaluation in excess of 50 
percent for his psychiatric disorder, the RO also sent the 
veteran two statements of the case pertaining to two other 
issues on appeal.  Therein, the RO advised the veteran to 
complete the enclosed VA Form 9 (Appeal to Board of 
Veterans' Appeals) if he wished to continue his appeal.  
In November 2000, the veteran complied, and in his VA Form 
9, he listed three issues on appeal, including entitlement 
to a higher evaluation for a psychiatric disorder.  The 
Board believes that the manner in which the RO notified 
the veteran of the status of his claims might have misled 
the veteran into believing that the VA Form 9 was the only 
document he needed to file to perfect his appeal of the 
RO's denial of his psychiatric claim.  Therefore, in the 
interest of fairness, the Board, like the RO, accepts this 
document as an adequate and timely filed substantive 
appeal.

Finally, as is shown on the title page of this decision, 
the Board has characterized one of the issues on appeal as 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  However, this particular issue, while 
characterized as one, will ultimately necessitate two 
determinations by the Board, that is, whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a back disorder on a 
direct basis (initial denial on this basis issued in 
October 1990 and not appealed), and whether the veteran is 
entitled to service connection for a back disorder on a 
secondary basis (initial denial on appeal).  The veteran's 
primary argument is that his back disorder is related to 
his service-connected bilateral knee and bilateral ankle 
disabilities, a matter which, as noted above, the Board 
has decided warrants further development.  Once this 
development is completed, the Board will consider the 
veteran's entitlement to service connection for a back 
disorder on both direct and secondary bases and 
recharacterize the issue accordingly. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for that 
claim's equitable disposition. 

2.  Since the veteran filed his claim for an increased 
evaluation, his psychiatric disability, which manifests as 
flashbacks, intrusive thoughts, sleep disturbances, 
nightmares, depression, anxiety, mood swings, a loss of 
temper, impairment of thought processes, confusion, 
difficulty concentrating, hypervigilance, irritability, 
difficulty with authority figures, feelings of 
helplessness, low self-esteem and a wish to escape from 
life, a tendency to withdraw from others and ruminate on 
physical disabilities, and hygiene problems, has gradually 
worsened, causing greater occupational and social 
impairment. 

3.  The veteran's psychiatric disability, alone, does not 
cause total occupational and social impairment. 

4.  The veteran's psychiatric disability, alone, is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of regular schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD with 
dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic 
Codes (DCs) 9411, 9433 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is 
entitled to an evaluation in excess of 50 percent for PTSD 
with dysthymic disorder.  In a rating decision dated July 
2000, the RO denied the veteran entitlement to this 
benefit.  Thereafter, the veteran appealed the RO's 
decision.

While the appeal was pending, the President signed into 
law legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  VA has indicated 
that, with the exception of the amended provisions of 
38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or 
judicial appeal process is completed, the version of the 
law or regulations most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this case, in a letter 
dated April 2001, the RO informed the veteran of the 
change in the law.  Thereafter, as explained in greater 
detail below, the RO undertook all development necessary 
to comply with the notification and assistance 
requirements of the VCAA.  As well, the RO reconsidered 
the veteran's claim pursuant to the VCAA.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of 
the information needed to substantiate his claim and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002); see also Quartuccio v. Principi, 10 Vet. App. 183 
(2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  For instance, after the veteran filed his 
claim for an increased evaluation for a psychiatric 
disorder, in a letter dated November 1999, the RO informed 
the veteran that he needed to submit evidence showing his 
disability was worse.  The RO also informed the veteran 
that it had requested medical evidence from the California 
Highway Patrol, where the veteran indicated he had 
received treatment, but that it was the veteran's 
responsibility to ensure that such evidence was sent.  In 
addition, in a rating decision dated July 2000, a letter 
notifying the veteran of that decision and a statement of 
the case issued in March 2001, the RO informed the veteran 
of the reasons for which his claim had been denied and of 
the evidence still needed to substantiate his claim, 
notified him of all regulations pertinent to his claim, 
including those involving VA's duties to notify and 
assist, and provided him an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of 
his claim.  In the statement of the case issued in March 
2001, the RO requested the veteran to indicate whether he 
had received psychiatric treatment at a VA facility since 
March 2000, and if so, to identify the facility and dates 
of treatment.  The RO also requested the veteran to submit 
his treatment records from Stewart Bedford, Ph.D., or to 
sign a form authorizing release of those records. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
of the evidence relevant to his claim.  See 38 U.S.C. § 
5103A (West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
and private treatment records.  In addition, by affording 
the veteran VA examinations of his psychiatric complaints 
in November 1997 and November 1999, the RO developed the 
medical record to the extent necessary to decide the 
veteran's claim.  The veteran has not since indicated that 
there is any other outstanding evidence that should be 
secured in support of his claim and he has not challenged 
the adequacy of the VA examinations. 

Given that VA notified the veteran of the evidence needed 
to substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
claim's equitable disposition, the Board must now decide 
the merits of that claim.

The veteran asserts that the evaluation currently assigned 
his psychiatric disability should be increased to 70 
percent to reflect more accurately the severity of his 
psychiatric symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2002).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the 
level of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO initially granted the veteran service 
connection for a psychiatric disability (then 
characterized as PTSD) by rating decision dated December 
1997.  The RO assigned this disability an evaluation of 50 
percent, effective from August 4, 1997.  In February 1999, 
the veteran filed a claim for a 70 percent evaluation for 
PTSD and a claim for service connection for dysthymia 
secondary to PTSD.  By rating decision dated July 2000, 
the RO granted the veteran service connection for 
dysthymic disorder, recharacterized the veteran's 
psychiatric disability as PTSD with dysthymic disorder, 
and continued the 50 percent evaluation assigned that 
disability.

During a hearing held before the undersigned Board Member 
in September 2002, the veteran asserted that, after 
recharacterizing his service-connected psychiatric 
disability to include dysthymic disorder, the RO should 
have increased the evaluation assigned that disability to 
70 percent to compensate him for symptoms attributable to 
both his PTSD and dysthymic disorder. 

The RO evaluated the veteran's psychiatric disability 
pursuant to DCs 9411 and 9433, both of which are governed 
by the general rating formula for mental disorders set 
forth in 38 C.F.R. § 4.130 (2002).  Under 38 C.F.R. § 
4.130, DCs 9411 (PTSD) and 9433 (Dysthymic Disorder), a 50 
percent evaluation is assignable for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DCs 9411, 9433 (2002).  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assignable for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DCs 9411, 
9433.

In this case, based on the above criteria, the Board finds 
that the veteran's psychiatric disability picture more 
nearly approximates the criteria for a 70 percent 
evaluation pursuant to 38 C.F.R. § 4.130, DCs 9411, 9433.  
As explained in greater detail below, this disability is 
manifested by flashbacks, intrusive thoughts, sleep 
disturbances, nightmares, depression, anxiety, mood 
swings, a loss of temper, impairment of thought processes, 
confusion, difficulty concentrating, hypervigilance, 
irritability, difficulty with authority figures, feelings 
of helplessness, low self-esteem and a wish to escape from 
life, a tendency to withdraw from others and ruminate on 
physical disabilities, and hygiene problems, but does not 
cause total occupational and social impairment.  

As previously indicated, the veteran had in excess of 15 
years of active service, including from October 1972 to 
July 1975 and from June 1987 to March 1990. According to a 
December 1985 letter from Bruce D. Webster, Ph.D., from 
January 1984 until approximately December 1987, the 
veteran received weekly treatment for chronic disabling 
stress.   

Beginning in March 1997, the veteran sought psychological 
consultations with Dr. Bedford.  The veteran initially 
reported that he had flashbacks and recurring dreams 
related to his service during the Vietnam era.  He also 
reported that he had changed his job on multiple occasions 
and was unable to keep any one job for a significant 
length of time.  Dr. Webster noted that the veteran had 
anger and rage, trouble falling asleep and concentrating, 
an exaggerated startle response, anxiety and panic attacks 
and gastrointestinal stress due to emotional factors.  Dr. 
Webster diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 58.  

During a VA PTSD examination in November 1997, the veteran 
reported that he was married and living with his three 
children from a prior marriage, had no hobbies other than 
watching birds, belonged to no club or organization other 
than the American Legion and Disabled Veterans of America, 
attended church on a weekly basis with his family, went 
out to dinner with his wife weekly, was seeing Dr. Bedford 
every two weeks, but was not on psychotropic medication, 
had not been hospitalized for psychiatric problems, and 
was working in a temporary, but full-time, teaching job at 
an elementary school.  He also reported that his career 
included 17 jobs.  He indicated that he began seeking 
psychiatric treatment because his spouse said he was 
irritable, angry and difficult.  He admitted he was easily 
provoked and verbally abusive, got depressed, especially 
late in the day, had little energy and no motivation when 
depressed, felt angry, hopeless about the future and 
useless, had thoughts of suicide in the past, and was not 
able to concentrate.  He also indicated that he had 
nightmares, difficulties sleeping, and intrusive thoughts 
of Vietnam service, felt fearful, retreated from others, 
and avoided activity that reminded him of Vietnam.  He 
stated that he had no difficulty with acquaintances, but 
did have a problem with intrusive and confrontational 
individuals, and was able to go to restaurants provided he 
ate in booths or at the back of the facilities and to 
markets provided people left him alone.  

The examiner noted that the veteran had no unusual kinetic 
behavior, was pleasant and cooperative, had a mildly 
labile affect and cried during the interview when he spoke 
of his expulsion from service, laughed appropriately at 
other times, was not angry or irritable, was quite 
engaging, and had very good object relations, inflective 
speech without pressure or lag, coherent thought 
processes, and no hallucinations or illusions.  The 
examiner also noted that the veteran overelaborated on his 
responses and was overly specific, was spontaneous in 
thought, had no evidence of psychotic thinking or first 
rank symptoms, was oriented in all spheres with no 
evidence of gross cognitive deficit, and denied current 
suicidal and homicidal ideation.  The examiner summarized 
that the veteran reported symptoms consistent with PTSD, 
including intrusive thoughts, combat nightmares, avoidant 
behavior and increased arousal, and symptoms consistent 
with dysthymia, which were related to his inability to 
complete his naval career.  The examiner indicated that 
the veteran was despondent about his physical disability 
and a perceived inability to provide for his family by 
working productively on an ongoing basis.  The examiner 
assigned the veteran's PTSD and dysthymic disorder a GAF 
score of 60 based on a finding that the veteran had 
moderate difficulty in social and occupational 
functioning.  

In reports of consultations conducted in February 1998, 
July 1998 and February 1999, Dr. Bedford questioned the 
veteran's employability.  He indicated that, although the 
veteran was working in a teaching position, he would not 
be able to maintain that position without 
psychotherapeutic intervention.  Dr. Bedford explained 
that the veteran experienced anger, depression, 
psychosomatic problems, problems dealing with authority 
figures, and stress from work-related administrative 
directives.  Dr. Bedford indicated that the veteran was 
learning methods to cope with the latter two problems. 

During the February 1999 consultation, Dr. Bedford noted 
that the veteran was neatly dressed, but reported problems 
with personal hygiene, including caring for his teeth, had 
flashbacks and intrusive thoughts, broke into tears as he 
discussed his problems with authority figures, had 
difficulty discussing his problems, had logical thoughts 
and no evidence of a thought disorder, obsessional 
ideation, hallucinations of delusions, experienced anger, 
confusion and depression, was oriented to time, place and 
person, and had cognitive functioning that was compromised 
by recent memory and concentration problems.  Dr. Bedford 
assigned the veteran's PTSD and dysthymia a GAF score of 
58.  Dr. Bedford concluded that the veteran had some 
occupational and social impairment.  He explained that the 
veteran worked part time as a shop teacher and loved 
working with his students, but had problems with authority 
figures.  Dr. Bedford also explained that the veteran had 
personal hygiene problems and trouble in social groups and 
at social functions, discussed suicidal ideation, but had 
no plans to implement a suicide in the near future, had 
difficulty adapting to stressful situations, particularly 
in the work setting, and had not established many long 
term relationships, but considered his marriage to be very 
important. 

The veteran underwent a VA PTSD examination in November 
1999, at which time he reported that he could not hold a 
job, was extremely irritable and unable to get along with 
others, felt more depressed, was having difficulty with 
family interactions, was unable to make decisions, had 
disordered speech and often ruminated, and experienced 
feelings of doom.  He also reported that he had been 
married to the same woman for 11 years, but that his 
mental and physical illnesses were creating marital 
problems.  

The examiner noted that the veteran had not been 
hospitalized for his psychiatric illness, and had recently 
worked 10 hours weekly, but had low occupational 
functioning due to orthopedic impairments and depressive 
mood swings.  He also noted that the veteran had 
impairment of thought processes, recurrent and distressing 
recollections and nightmares of Vietnam service, and 
difficulty sleeping and concentrating on work and 
relationships, was hypervigilant, feared for his basic 
integrity and survival, was depressed and irritable, and 
had feelings of helplessness and low self-esteem and a 
desire to escape from life with a possibility of suicide.  
The examiner indicated that the veteran often ruminated, 
but had no delusions or hallucinations, had appropriate 
behavior that was consistent with his illness, was 
somewhat sloppy and careless in appearance, had no memory 
loss or impairment and was fully oriented to time, place 
and person, did not have unusual rate or flow of speech, 
and had high anxiety and psychological arousal, a 
depressive affect and marked sleep impairment.  The 
examiner concluded that the veteran's level of PTSD 
activity had increased since the last examination, causing 
greater impairment in work, family relations, judgment and 
speech.  He assigned a GAF score of 55 and indicated that 
the veteran had deteriorated.

During VA outpatient treatment rendered for other medical 
conditions in December 1999, an examiner noted that the 
veteran's biggest problem was PTSD because it was 
interfering with his sleep and causing anxiety.  The 
examiner also noted that the veteran became tearful during 
the visit.  In March 2000, another examiner noted that the 
veteran had been receiving psychiatric counseling from Dr. 
Bedford and had had a great response to medication.

In February 2000, the veteran's employer placed the 
veteran on fully paid administrative leave.  Thereafter, 
in February 2000 and April 2000, the veteran underwent 
additional consultations with Dr. Bedford, who confirmed 
that the veteran had recently lost his job.  Dr. Bedford 
noted that the veteran was sleep deprived and depressed, 
needed considerable anger management training, had 
difficulty in relationships, and sometimes cried during 
therapy sessions.  He also noted that the veteran had a 
great deal of difficulty walking, which necessitated the 
use of a cane or crutches.  Dr. Bedford assigned the 
veteran a GAF score of 45 and opined that the veteran met 
the criteria for a 70 percent evaluation for PTSD.  He 
concluded that the veteran could not return to his last 
place of employment and would never be able to work in the 
open labor market.  

The above evidence establishes that from March 1997 to 
February 2000, the veteran's psychiatric disability 
gradually worsened, causing greater occupational and 
social impairment.  In 1997, VA and private examiners 
assigned the veteran's psychiatric disorders GAF scores 
ranging from 58 to 60.  In 1998 and 1999, VA and private 
examiners assigned the veteran's psychiatric disorders GAF 
scores ranging from 55 to 58 and a VA examiner found that 
the veteran's mental state had deteriorated.  In 2000, a 
private examiner, the psychologist who regularly treated 
the veteran, assigned the veteran's psychiatric disorders 
a GAF score of 45 and found that the symptoms of these 
disorders met the criteria for a 70 percent disability 
evaluation.    

According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), which the VA has 
adopted at 38 C.F.R. §§ 4.125, 4.130 (2002), a score of 41 
to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Considering the aforementioned definitions, the GAF scores 
assigned the veteran's psychiatric disability reflect that 
the disability is severe.  The medical findings confirm 
this fact by showing increased occupational and social 
impairment due to flashbacks, intrusive thoughts, sleep 
disturbances, nightmares, depression, anxiety, mood 
swings, a loss of temper, impairment of thought processes, 
confusion, difficulty concentrating, hypervigilance, 
irritability, difficulty with authority figures, feelings 
of helplessness, low self-esteem and a wish to escape from 
life, a tendency to withdraw from others and ruminate on 
physical disabilities, and hygiene problems.  Based on the 
assigned GAF scores, medical findings of record, and Dr. 
Bedford's finding that the veteran's psychiatric symptoms 
were 70 percent disabling, the Board concludes that the 
evidence satisfies the criteria for a 70 percent 
evaluation for PTSD with dysthymic disorder, and no more, 
under 38 C.F.R. § 4.130, DCs 9411, 9433.  

An evaluation in excess of 70 percent is not warranted, 
however, because according to the medical findings of 
record, the veteran's psychiatric disability, alone, does 
not cause total occupational and social impairment.  
Rather, since 1997, VA and private examiners have noted 
that the veteran has extensive physical disabilities, 
particularly orthopedic disabilities, which also interfere 
with his employability.  Dr. Bedford, the veteran's 
treating psychologist, noted that the veteran's orthopedic 
disabilities hindered his ability to walk and necessitated 
the use of walking aids, including a cane and crutches.  
In February 1999, he noted some, but not total, 
occupational and social impairment.  In addition, in 
February 2000, he found that the veteran was 70 percent, 
not 100 percent, disabled due to his psychiatric 
disability.  Although he also found that the veteran could 
not return to his last place of employment and would never 
be able to work in the open labor market, he appeared to 
attribute that finding not only to the veteran's 
psychiatric disability, but also to his difficulty 
walking.  Finally, during the VA PTSD examination 
conducted in November 1999, a VA examiner found that the 
veteran had low occupational functioning due to both 
orthopedic impairments and depressive mood swings.  

Finally, there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's 
psychiatric disability.  Again, the evidence does not 
establish that this disability, alone, causes marked 
interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it 
does not establish that the veteran's psychiatric 
disability necessitates frequent periods of 
hospitalization.  To the contrary, during examinations and 
consultations, both VA and private examiners have noted 
that the veteran has never been hospitalized for 
psychiatric problems.  In light of the foregoing, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  
Therefore, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the evidence supports the veteran's claim for a 70 
percent schedular evaluation for PTSD with dysthymic 
disorder.  This claim must therefore be granted.  


ORDER

An evaluation of 70 percent for PTSD with dysthymic 
disorder is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

